DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          JOHN H. FOGARTY,
                              Appellant,

                                     v.

                         CHRISTIANA TRUST,
                              Appellee.

                               No. 4D16-2899

                          [November 22, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Roger B. Colton, Senior Judge; L.T. Case No. 50-2015-CA-
012050-XXXX-MB.

   John H. Fogarty, South Bay, pro se.

  Thomas Wade Young and Joseph B. Towne of Lender Legal Services,
LLC, Orlando, for appellee.

PER CURIAM.

   We affirm the final judgment of foreclosure in all respects but one. We
reverse the award of $6,335.00 in attorney’s fees. Appellant did not waive
his right to an evidentiary hearing on the amount of the appellee’s
attorney’s fees. On remand, if appellee seeks attorney’s fees, the court
shall conduct an evidentiary hearing on that issue.

   Affirmed in part, reversed in part, and remanded.

WARNER, GROSS and TAYLOR, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.